Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claims 1, 10 and 15, what does “adding the flow offset reflected as a correction factor” (line 2 from last) mean?  The term “reflected” is terribly problematic, as no meaning can be drawn for such in the context of the quoted passage.  The disclosure provides no direction, art of record does not explain such.  This is a simple mechanical application, so the level of predictability of regarding how connected elements will operate together is high, requiring no significant/meaningful experimentation.
As to claims 1,5 and 15, how is a “predetermined limit” (line 3 from last) provided?  How does one arrive at a value for such?  How does one physically define what the limit physically means relative to offset, so that one may possibly be obtained that way?  The disclosure provides no direction, art of record does not explain such. This is a simple mechanical application, so the level of predictability of regarding how connected limitations will operate together is high, requiring no significant/meaningful experimentation.
As to claims 1,5 and 15, the term “outside” is not consistent with limit.  Limit is a single boundary, but “outside” may not be (unless we are considering a circle, which we are not).  How does one physically define “outside” of a single limit in the context of these claims?  The disclosure provides no direction, art of record does not explain such.  This is a simple mechanical application, so the level of predictability regarding how connected limitations will operate together is high, requiring no significant/meaningful experimentation.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “additional” (line 9) is not consistent with “one” (line 8).
	As to claim 1, “if” (line 15) is indefinite.  What are the last 2 lines limited to?  Maybe determining such is outside the limit, and in-line calibrating?  Maybe determining such is not outside the limit, and nothing more?  Maybe nothing at all, as the “if” by itself does not necessarily include a determination (“determined”, line 3 from last).  The “if” term is often problematic in a step.  Contrast “if …to be” with - - determining that the offset is - - .  There is a difference.1
	As to claims 1, 5 and 15, what does “reflected” mean?  How is such defined for purposes of this application?
	As to claims 2,11, “measured flow rate of the gas multiplied by a constant slope correction factor” is confusing, as a signal may be multiplied (but not an actual flow rate).
	As to claims 2,11. is the “slope correction factor” really “adjusted by the flow offset”.  Such is not consistent with the disclosure.
	As to claim 5, isn’t the “an external valve” the same as claim 1’s “external valve” (line 9, claim 1), and thus twice claimed?  Double inclusion.
	As to claims 6,18, “open” (line 2) what?  
	As to claims 6,18, “count the gas” is problematic.  Consider that gas is not counted.  Something may be, but not gas.
	As to claim 9, “the correction factor” is a bit ambiguous, as it’s not clear if claim 1 actually includes such.
As to claim 10, lines 2-6 describe all that the outer housing “includes” (line 2); but that same outer housing also includes the “an integrated gas valve” 104a (line 7).  Such is problematic.2  Does the housing really include all that of lines 3-6?  Such is what is expressed.  
	As to claim 10, lines 14-15 are confusing as they do not appear to be part of “the flow calibration algorithm is configured” (line 10) limitation because this claim distinguished between “a flow calibration algorithm and a flow measurement algorithm” (lines 4-5).  It’s as if claim 10 mistakenly suggests that the flow calibration algorithm includes (some portion of) the flow measurement algorithm when it does not.  The two algorithms may somehow operate together, but one is not necessarily part of the other.  Maybe the calibration algorithm uses some information from the flow measurement algorithm, like receiving a signal from the flow measurement algorithm.  As such, the claim calls for separate algorithms, but the distinction between the two is confusing as the “measurement algorithm” (line 14) is claimed as somehow being a part/portion of the “flow calibration algorithm” (line 10).3 
As to claim 6, “open” (line 2) what?  
	As to claim 6, “count the gas” is problematic.  Consider that gas is not counted.  Something may be, but not gas.
	As to claim 13, is the “a downstream installation” a limitation?  This is an apparatus which does not clearly add such.
	As to claim 15, “implementing” (line 13) what?  Why is that semicolon on line 12?
	As to claim 15, lines 13+ are confusing because they are not connected to lines 1-12 in a manner that suggests that lines 13+ are part of a system.  Is such due to the semicolon (“;”) usage on line 12?  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Hammond ‘597 (listed 1449) teaches a method, including: providing a static flow meter (Figure 10A) to sense gas, such including a housing 1060, inlet 1001, inlet and outlet, flow tube connected to a sensor 1010, control circuit board 1020/1030 that inherently includes a memory that employs some level of control.
The level of control is not particularly depicted in Figure 10A.
Figures 3 and 4 teach use of a controller 350 ( flow calibration algorithm and flow measurement algorithm, as evidenced by Figure 4’s 2 outputs of decision box 415) to receive a sensing signal from the sensor, and control of the same.  A valve is automatically shut to estimate the zero flow to calibrate (Para 89), zeroing is carried out (step 420), an offset is computed (step 430), and the flowmeter is calibrated for offset (step 460).
However, Figure 4 does not suggest comparing to determine if offset is outside a limit.
(2) Helfenstein et al 11,137,276 teaches (step 105, Figure 13) determining an offset, and storing signal parameters that created that offset when the offset is below a predetermined threshold (because the offset is more acceptable).  The offset relates to zero flow (lines 30-44, col. 14).  However, the value of offset is not added to anything.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 8am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Use of “if” in apparatus claim 10 is acceptable, as the 
        2 Contrast with lines 8-9 of claim 15.
        3 Note that claim 15’s “and” (line 11, claim 15) avoids this affliction.